DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed 5/23/22 in which claims 21-40 are pending.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,368524. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite the same system and methods to identify a target server to transmit the request using a rate-based load balancing technique.

U.S. Patent No. 11,368524
U.S. Application No. 17/751493
1. A system, comprising: a processor; and a memory storing instructions, which when executed by the processor, cause the processor to: 
receive a request for processing; identify a target server to transmit the request using a rate-based load balancing technique by: selecting a server, from a plurality of servers, as a potential target; receiving a readiness indicator for the selected server, 
wherein the readiness indicator is based on a timing technique using a fixed-capacity token 
bucket, 

wherein the fixed-capacity token bucket is based at least in part on an algorithmic sequence, 





wherein the algorithmic sequence is based on a classification algorithm to provide assignment of instances to pre-defined classes to decide whether there are matches or correlation and into which one or more tokens, each comprising a packet of predetermined size, are added into the fixed-capacity token bucket at a predetermined fixed rate of 1/r seconds, where r is an integer, such that, in the event a token arrives when the fixed-capacity token bucket is full, the token is discarded 
and the fixed-capacity token bucket remains full until the selected server is designated as the target server based on the readiness indicator; 


and designating the selected server as the target server based on the readiness indicator; and transmit the request to the target server for processing.
21. (New) A system, comprising: a processor; and a memory storing instructions, which when executed by the processor, cause the processor to: 




select a server, from a plurality of servers, as a potential target; receive a readiness indicator for the selected server, 
wherein the readiness indicator is based on a timing technique using a fixed-capacity token bucket 





and a classification algorithm to determine if the selected server is to be designated as a target server; 

Claim  28.The system of claim 21, wherein the classification algorithm provides assignment of instances to pre-defined classes to decide whether there are matches or correlation and into which one or more tokens, each comprising a packet of predetermined size, are added into the fixed-capacity token bucket at a predetermined fixed rate of 1/r seconds, where r is an integer, such that, in the event a token arrives when the fixed-capacity token bucket is full, the token is discarded 
and the fixed-capacity token bucket remains full until the selected server is designated as the target server based on the readiness indicator.


and designate the selected server as the target server based on the readiness indicator; 
and transmit a request to the target server for processing.  




	
	It would have been obvious to one with ordinary skill in the art to embed claim 28 into claim 1 of the present application in order to derive the claimed invention of Application No. 11,368524. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 21-22, 29-31, 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0228884 to Hawley in view of U.S. Publication No. 2007/0147422 to Urano et al.
a. 	As per claim 21, Hawley teaches a system, comprising: a processor; and a memory storing instructions, which when executed by the processor, cause the processor to: select a server, from a plurality of servers, as a potential target (See paragraph [0006, 0034], providing the client with information identifying each of the plurality of servers and selecting, at the client one of the plurality of servers as the server to be used to provide the service to the client); receive a readiness indicator for the selected server (See paragraph [0020]), Furthermore, Hawley teaches a classification algorithm to determine if the selected server is to be designated as a target server; and designate the selected server as the target server based on the readiness indicator; and transmit a request to the target server for processing (See paragraph [0020-0025 and 003]).   However, Hawley fails to explicitly teaches wherein the readiness indicator is based on a timing technique using a fixed-capacity token bucket and a classification algorithm to determine if the selected server is to be designated as a target server.
	Urano et al teaches wherein the readiness indicator is based on a timing technique using a fixed-capacity token bucket and a classification algorithm to determine if the selected server is to be designated as a target server (See paragraph [0014, 0016 and 0023]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Urano et al in the claimed invention of Hawley in order to provide an effective bandwidth management in the system.

b. 	As per claim 30, Hawley teaches a method, comprising: selecting a server, from a plurality of servers, as a potential target (See paragraph [0006, 0034], providing the client with information identifying each of the plurality of servers and selecting, at the client one of the plurality of servers as the server to be used to provide the service to the client); Furthermore, Hawley teaches receiving a readiness indicator for the selected server  (See paragraph [0020]) and a classification algorithm to determine if the selected server is to be designated as a target server; and designating the selected server as the target server based on the readiness indicator; and transmitting a request to the target server for processing (See paragraph [0020-0025]).  However, Hawley fails to teach receiving a readiness indicator for the selected server, wherein the readiness indicator is based on a timing technique using a fixed-capacity token bucket and a classification algorithm to determine if the selected server is to be designated as a target server.
	Urano et al teaches receiving a readiness indicator for the selected server, wherein the readiness indicator is based on a timing technique using a fixed-capacity token bucket and a classification algorithm to determine if the selected server is to be designated as a target server (See paragraph [0014, 0016 and 0023]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Urano et al in the claimed invention of Hawley in order to provide an effective bandwidth management in the system.

c. 	As per claim 39, Hawley teaches a non-transitory computer-readable storage medium having an executable stored thereon, which when executed instructs a processor to: selecting a server, from a plurality of servers, as a potential target (See paragraph [0006, 0034], providing the client with information identifying each of the plurality of servers and selecting, at the client one of the plurality of servers as the server to be used to provide the service to the client); Furthermore, Hawley teaches receiving a readiness indicator for the selected server (See paragraph [0020]), and a classification algorithm to determine if the selected server is to be designated as a target server; and designating the selected server as the target server based on the readiness indicator; and transmitting a request to the target server for processing (See paragraph [0020-0025]).  However, Hawley fails to teach wherein the readiness indicator is based on a timing technique using a fixed-capacity token bucket.
	Urano et al teaches wherein the readiness indicator is based on a timing technique using a fixed-capacity token bucket (See paragraph [007-0010]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Urano et al in the claimed invention of Hawley in order to provide an effective bandwidth management in the system.

d. 	AS per claims 22 and 31, Hawley in view of Urano teaches the claimed invention as described above.  However, Hawley fails to teach wherein the timing technique measures and identifies whether a predetermined time period has passed.  
	Urano et al teaches wherein the timing technique measures and identifies whether a predetermined time period has passed (See paragraph [007-0010]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Urano et al in the claimed invention of Hawley in order to provide an effective bandwidth management in the system.

e. 	As per claims 29 and 38, Hawley in view of Urano teaches the claimed invention as described above. Furthermore, Hawley teaches wherein the system is an online system for processing digital requests associated with at least one of advertisements, payments, or social media (See paragraph [0002-0003]).  


6.	Claims 23-27, 32-36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0228884 to Hawley in view of U.S. Publication No. 2007/0147422 to Urano et al as applied to claims 21 and 30 above, and further in view of U.S. Publication No. 2020/0028788 to Chen et al.
a. 	As per claims 23 and 32, Hawley in view of Urano teaches the claimed invention as described above.  However, Hawley in view of Urano fails to teach wherein a rate controller associated with the selected server generates the readiness indicator based on the timing technique, wherein the readiness indicator is a digital transmission that indicates whether the selected server is able to process the request.
Chen et al teaches wherein a rate controller associated with the selected server generates the readiness indicator based on the timing technique, wherein the readiness indicator is a digital transmission that indicates whether the selected server is able to process the request (See paragraph [0051] and figure 5A).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Chen in the claimed invention of Hawley in view of Urano in order to improve system and methods for limiting of clusters of service instances provisioned in distributed computing environments.  

b. 	As per claims 24 and 33, Hawley in view of Urano teaches the claimed invention as described above.  However, Hawley in view of Urano fails to teach wherein the rate controller provides the readiness indicator upon selection of the server, by the processor, as the potential target or following passage of the predetermined time period.  
	Chen et al teaches wherein the rate controller provides the readiness indicator upon selection of the server, by the processor, as the potential target or following passage of the predetermined time period (See paragraph [0057 and 0059]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Chen in the claimed invention of Hawley in view of Urano in order to improve system and methods for limiting of clusters of service instances provisioned in distributed computing environments.  

c.	As per claims 25 and 34, Hawley in view of Urano teaches the claimed invention as described above.  However, Hawley in view of Urano fails to teach wherein the predetermined time period is configured by a user.  	
	Chen teaches wherein the predetermined time period is configured by a user (See paragraph [0053]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Chen in the claimed invention of Hawley in view of Urano in order to improve system and methods for limiting of clusters of service instances provisioned in distributed computing environments.  

d. 	As per claim 26, Hawley in view of Urano teaches the claimed invention as described above.  However, Hawley in view of Urano fails to teach wherein the predetermined time period is configured based on data associated with at least the request or the plurality of servers.  
	Chen et al teaches wherein the predetermined time period is configured based on data associated with at least the request or the plurality of servers (See paragraph [0048 and 0050]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Chen in the claimed invention of Hawley in view of Urano in order to improve system and methods for limiting of clusters of service instances provisioned in distributed computing environments.  

e. 	As per claim 35, Hawley in view of Urano teaches the claimed invention as described above.  However, Hawley in view of Urano fails to teach wherein the predetermined time period is configured based on data associated with at least the request or the plurality of resources.
Chen teaches wherein the predetermined time period is configured based on data associated with at least the request or the plurality of resources (See paragraph [0043]).  
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Chen in the claimed invention of Hawley in view of Urano in order to improve system and methods for limiting of clusters of service instances provisioned in distributed computing environments.  

f.	As per claims 27 and 36, Hawley in view of Urano teaches the claimed invention as described above.  However, Hawley in view of Urano fails to teach wherein the predetermined time period is configured by using an artificial intelligence (AI) based machine learning technique based on information associated with the request or the selected server, wherein the artificial intelligence (AI) based machine learning technique utilizes at least one of a neural network, a tree-based model, a Bayesian network, a support vector, clustering, a kernel method, a spline, or a knowledge graph.  
	Chen et al teaches wherein the predetermined time period is configured by using an artificial intelligence (AI) based machine learning technique based on information associated with the request or the selected server, wherein the artificial intelligence (AI) based machine learning technique utilizes at least one of a neural network, a tree-based model, a Bayesian network, a support vector, clustering, a kernel method, a spline, or a knowledge graph (See paragraph [0051-0052]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Chen in the claimed invention of Hawley in view of Urano in order to improve system and methods for limiting of clusters of service instances provisioned in distributed computing environments.  

g. 	As per claim 40, Hawley in view of Urano teaches the claimed invention as described above.  However, Hawley in view of Urano fails to teach wherein the readiness indicator is provided by a rate controller associated with the selected resource following passage of a predetermined time period.  
	Chen et al teaches wherein the readiness indicator is provided by a rate controller associated with the selected resource following passage of a predetermined time period (See paragraph [0057 and 0059]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Chen in the claimed invention of Hawley in view of Urano in order to improve system and methods for limiting of clusters of service instances provisioned in distributed computing environments.  

Allowable Subject Matter
7.	Claim 28 and 37 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2022/0006743 to Nadas et al teaches maximum bucket size for multiple timescales.
U.S. Publication No. 2021/0058328 to Xu et al teaches resource allocation method and communications device.
U.S. Publication No. 2016/0321588 to Das et al teaches automatic demand-driven resource scaling for relational database-as-a service.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444